DETAILED ACTION

Claim Status
Claims 1, 3-6, 8-15, 19-20 is/are pending.
Claims 1, 3-6, 8-15, 19-20 is/are rejected.
Claims 2, 7, 16-18 have been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8-15, 19-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   	
 	The disclosure as originally filed fails to provide adequate support for the newly added limitation requiring a total color change ΔE “of less than about 2 units” between “the coated article compared to the first and the second coating composition”.  The specification only mentions an ΔE of “less than about 2 units” in paragraph [0042] of Published Application US 2017/0333944, but the specification is unclear whether the ΔE of “less than about 2 units” is meant to be a comparison between the cured coating and the uncured powder coating compositions, or whether the ΔE of “less than about 2 units” is a comparison between the uncured first powder coating composition and the uncured second powder coating composition.  In view of this ambiguity, the disclosure as originally filed fails to provide adequate support for a .

Claims 1, 3-6, 8-15, 19-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a limited range of first and second powder coating compositions, and a limited range of first and second powder coating layers, does not reasonably provide enablement for the entire recited compositional range of the first and second powder coating compositions and the entire structural range of first and second powder coating layers encompassed by the present claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
 	The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.  See MPEP 2164.08.  The disclosure as originally filed does not enable one of ordinary skill in the art to make coatings meeting the recited corrosion-resistance, surface smoothness, edge coverage, total color change ΔE, 20-degree gloss (claim 8) over the entire scope of the present claims.

MPEP 2164.01(a)    Undue Experimentation Factors [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
       
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) The breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) The state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(H) The quantity of experimentation needed to make or use the invention based on the
 content of the disclosure. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.

 	In particular, with respect to Wand factor (A): the claims are relatively broad -- e.g., but not limited to:
• the majority of the present claims do not require at least one or more degree(s) of difference between the first powder coating composition and the second powder coating composition;

• the present claims do not contain any restrictions on the individual compositions of the first powder coating composition and/or the second powder coating composition, except for the required presence of carboxyl-functional polyester in the first powder coating composition;

• the present claims do not contain any restrictions on the Tg of the first powder coating composition and/or the Tg the second powder coating composition;

• the majority of the present claims do not contain any restrictions on the absolute (or relative) individual thicknesses of the first powder coating layer and the second powder coating layer and/or the total thickness of the cured coating; etc.

 	With respect to Wand factor (B): the specification and the working Example appears to indicate that the use of two powder compositions with different flows, combined with a single curing step, for the first powder coating layer and the second powder coating layer is necessary for obtaining the recited combination of corrosion-resistance, surface smoothness, edge coverage, total color change ΔE, and 20-degree gloss (claim 8).
Wand factors (C)-(D): the specification states that it is well known in the art to utilize low melt flow powder coatings for first coating layers and high coating layers for second coating layers, wherein the coating layers are separately cured.
 	With respect to Wand factors (E): the specification states that the simultaneous curing of the first and second powder coating layers surprisingly provides excellent corrosion resistance, edge coverage, and surface smoothness with a single curing step, compared to coatings formed with separately cured coating layers.
	With respect to Wand factors (F)-(G), the disclosure as originally filed only discloses a single working Example using a first powder coating composition (composition unspecified) with a flow of 21 mm and a second powder coating composition (composition unspecified) with a flow of 78 mm to produce a coating which exhibited the recited edge coverage and 20-degree gloss (claim 8).  
 	With respect to Wand factor (H), in view of Applicant’s assertions with respect to the unexpected effect of a single curing step for a first low flow powder coating layer and the second high flow powder coating layer on corrosion resistance, edge coverage, and surface smoothness, it is the Examiner’s position that undue experimentation would be required to achieve single-step cured coatings with the recited combination of corrosion-resistance, surface smoothness, edge coverage, total color change ΔE, and 20-degree gloss (claim 8) using powder coating compositions which are encompassed by the present claims, but are substantially different from those used in the single working Example in the specification, since the chemical composition of the individual first and second powder coating compositions would be reasonably expected to materially affect the properties (e.g., corrosion-resistance, surface smoothness, edge coverage, 
	The majority of the present claims: (i) do not preclude the first powder coating composition and the second powder coating composition from being identical in chemical composition, and thereby having an identical flow value (i.e., 40 mm); and (ii) do not preclude the first powder coating composition and the second powder coating composition from being different chemical compositions but having the same flow value (i.e., 40 mm); since the first and second powder coating compositions can have the same flow (i.e., 40 mm), and still meet the limitations of the majority of the claims.  However, the specification fails to provide persuasive evidence that the single cure of two layers of the same identical powder coating composition containing the same carboxyl-functional polyester and having a flow of 40 mm will result in single-step cured coatings with the recited combination of corrosion-resistance, surface smoothness, edge coverage, total color change ΔE, and 20-degree gloss (claim 8).
	The present claims do not contain any limitations with respect to the individual compositions of the first powder coating composition and/or the second powder coating composition, except for the required presence of carboxyl-functional polyester in the first powder coating composition.  The single working Example in the specification fails to provide any information regarding the types and amounts of components present in Composition #1 or Composition #2 of Table 1.  It is unclear whether a first powder coating composition with the recited melt flow which differs substantially from Composition #1 of Table 1 (whose composition is wholly unspecified) in the types and/or amounts of various components (e.g., resin binder(s), crosslinking agent(s), pigments, other additives, etc.) -- for example containing only 1 wt% carboxyl-functional polyester and mostly composed of other non-carboxyl functional 
	The present claims do not contain any limitations as to the Tg values of the first and second powder coating compositions, while the specification appears to indicate that powder coating compositions with a Tg of at least 50 ºC or more are necessary to form cured coatings with the recited combination of corrosion-resistance, surface smoothness, edge coverage, total color change ΔE, and 20-degree gloss (claim 8).  The specification fails to provide persuasive evidence that using powder coating compositions with Tg values less than 50 ºC or higher than 70 ºC will result in single-step cured coatings with the recited combination of corrosion-resistance, surface smoothness, edge coverage, total color change ΔE, and 20-degree gloss (claim 8).
 	The present claims do not contain any limitations on the absolute (or relative) individual thicknesses of the first powder coating layer and the second powder coating layer and/or the total thickness of the cured coating.  The specification contains only a single working Example with a total coating thickness of about 75-90 microns, while the specification appears to indicate that 
 	Since Applicant has not provided persuasive evidence that the ability to obtain a single-step cured coatings with the recited combination of corrosion-resistance, surface smoothness, edge coverage, total color change ΔE, and 20-degree gloss (claim 8) is solely a function of: (i) the individual melt flow values of the first and second powder coating compositions; (ii) the presence (in any amount) of a carboxyl-functional polyester in the first coating composition; (iii) color-matching (to an unspecified degree) of the first and second powder coating compositions); and (iv) the use of a single curing step. In view of the above, the disclosure as originally filed does not enable one of ordinary skill in the art to make coatings meeting the recited corrosion-.
 	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-15, 19-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 1 is vague and indefinite because it is unclear what constitutes being “critically color-matched”.  What degree of similarity is required to qualify as a “critical” color match?
	Claim 1 is vague and indefinite because it is unclear how the total color change ΔE is calculated, since there are different methods and formulas for calculating ΔE values from L*a*b* values (e.g., ΔE76, ΔE94, ΔE00) -- for example, see WIKIPEDIA - COLOR DIFFERENCE and DELTA E 101.
	Claims 3-6, 8-15, 19-20 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 103
The rejections under pre-AIA  35 U.S.C. 103(a) based on SCHLEGEL (US 2005/0132930) and DALY ET AL (US 2009/0192247) have been withdrawn in view of the Claim Amendments filed 01/07/2021.

Response to Arguments
Applicant's arguments filed 01/07/2021 have been considered but they are moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 01/07/2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	JP 54-032546 disclose two powder coating layers with different surface tension values which are simultaneously cured.
	DALY ET AL (US 6,294,610) disclose polyester-based powder coatings with melt flow values of about 40 mm.
	SCHLEGEL ET AL (US 6,268,022) disclose polyester-based powder coatings with melt flow values of 15-150 mm.
	JOYCE ET AL (US 6,099,898) and DAVIDSON ET AL (US 6,701,601) and MATSUNAGA (US 5,747,106) and THOMPSON ET AL (US 9,044,779) and MUTH ET AL (US 2009/0130304) and WO 2011/134986 and CHASSER ET AL (6,069,221) disclose coatings 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 3, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787